DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s claim amendments and arguments filed 5/20/2022 have overcome all the 35 USC 112 claim rejections set forth by the Examiner in the Office Action of 1/31/2022.
Therefore, pending claims 22, 24-34, 36 and 38-42 are no longer rejected under 35 USC 112.
Double Patenting
Receipt of the terminal disclaimer filed 5/20/2022 is acknowledged and, as such, the rejections of claims 22, 24-34, 36, and 38-42 under provisional double patenting is withdrawn.
The amendments to claims 22, 24-34, 36 and 38-42 set forth differences in subject matter with respect to co-pending claims 19, 21-31 and 33-36 of Application No. 16/803,571.
Therefore, claims 22, 24-34, 36 and 38-42 are not rejected under statutory double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24-26, 28 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinclair et al (7,683,301).
With respect to claim 22, Sinclair et al disclose: A method for detecting incident laser radiation on a spacecraft [ column 1, lines 20-34 establish that the disclosed device is intended to be used on satellites ], the method comprising: inputting the incident radiation in parallel so that the incident radiation can be recorded separately in spectral ranges [ figures 1B and 6B show the incident radiation input to parallel channels (12) wherein each channel includes a multi-wavelength detector (18) ]; separately recording the incident radiation in the spectral ranges [ figure 3C teaches detecting incident radiation in discrete spectral ranges ], the spectral ranges including (i) several discrete, narrowband spectral ranges, and (ii) at least one broadband spectral range including at least two of the narrowband spectral ranges [ column 7, lines 55-65 teaches the photodetector (18) detect four discrete wavelengths (532nm, 633nm, 800nm and 1060nm) corresponding to light sources (Nd-laser, helium-neon laser, semiconductor diode laser and Nd:YAG laser) – note laser sources are inherently narrowband ]; converting the radiation recorded in the spectral ranges into further processable electrical signals [ taught by column 11, lines 59-62 ]; evaluating the electrical signals together [ taught by column 12, lines 1-34 ].
Claims 24-26 are taught by column 7, lines 55-65.
Claim 28 is taught by column 12, lines 1-34.
Claim 38 is anticipated by the subject matter of Sinclair et al applied to claim 22. Note column 1, lines 21-34 teach that laser warning receivers have an intended use on a satellite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al (7,683,310).
Column 6, lines 30-37 the use of a signal processor to operate on the electrical signals output from the detector(s) (18), thus rendering claim 29 obvious in the time synchronization signals are an inherent part of a signal processor.
Claims 30 and 33 would have been obvious because column 12, line 50 suggested using circuitry to determine if laser light is pulsed or continuous, thus mandating a measuring rate capable of characterizing a pulse signal (claim 30) or asynchronous pulse detection (claim 33).
Claims 34 would have been obvious because figure 1B show detecting light from different directions – different directions would define space-specific light sources.
Allowable Subject Matter
Claims 31, 32, 36 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s amendment’s and argument filed 5/20/2022 with respect to claims 31, 32, 36 and 39-42 are persuasive.
Response to Arguments
Applicant’s amendments and arguments filed 5/20/2022 with respect to claims 22, 24-30, 33, 34 and 38 are rebutted in the rejections under either 35 USC 102 or 103 set forth above.
			                  Suggested Claim Amendment
Parent claim 22 recites “…inputting the incident radiation in parallel so that the incident radiation can be recorded separately in spectral ranges…”.
It is suggested that this limitation be amended to “… separately inputting the incident radiation wavelengths in parallel so that the incident radiation can be recorded separately in spectral ranges…”
This would define over Sinclair et al in that their device inputs all wavelengths in parallel to detector(s) that each individually record separate spectral ranges. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645